Affirmed as Modified and Opinion Filed March 27, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01409-CR

                             ROGELIO VILLEGAS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-57305-T

                              MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill

       Rogelio Villegas appeals his conviction, following the adjudication of his guilt, for

possession of heroin. In two issues, appellant contends the trial court’s judgment adjudicating

guilt should be modified to show the correct name for the attorney who represented the State at

the adjudication hearing and to include the correct motion to adjudicate. We modify the trial

court’s judgment adjudicating guilt and affirm as modified.

       Appellant waived a jury and pleaded guilty to possession of heroin in an amount less than

one gram. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b) (West 2010). Pursuant to a

plea agreement, the trial court deferred adjudicating guilt, placed appellant on community
supervision for two years, and assessed a $1,500 fine. On July 23, 2014, the State moved to

adjudicate guilt, alleging appellant violated several conditions of his community supervision. On

September 8, 2014, after a hearing, the trial court denied the State’s motion to adjudicate, but

extended the period of community supervision for twenty-four months and ordered appellant to

participate in the Substance Abuse Felony Punishment Facility (SAFPF) and continuum care.

       On October 23, 2014, the State again moved to adjudicate guilt, alleging appellant

violated a condition of his community supervision by refusing to participate in the SAFPF

program as directed. Appellant pleaded true to the allegation in a hearing on the motion. The

trial court found the allegation true, adjudicated appellant guilty of possession of heroin, and

assessed punishment at two years’ confinement in a state jail facility.

       Appellant asks that we modify the judgment adjudicating guilt to show that Tommy

Adams was the attorney representing the State during the hearing on the motion to adjudicate

and to show the October 23, 2014 motion to adjudicate is the relevant motion that should be

attached to the judgment. The State agrees the judgment should be modified as appellant

requested.

       The record shows the attorney representing the State during the proceedings was Tommy

Adams.       The judgment, however, incorrectly states the attorney was Dalerie Moore.       The

judgment also incorrectly states appellant violated the conditions of community supervision as

set out in the State’s original motion to adjudicate. We sustain appellant’s two issues.

       We modify the trial court’s judgment adjudicating guilt to show Tommy Adams was the

attorney for the State, and that appellant violated the terms of community supervision as set out

in the State’s “October 23, 2014 motion to adjudicate.” See TEX. R. APP. P. 43.2(b); Bigley v.




                                                ‐2‐ 
State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47
141409F.U05

 
 
 
                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE
 




                                              ‐3‐ 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                     JUDGMENT


ROGELIO VILLEGAS, Appellant                        Appeal from the 283rd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01409-CR       V.                        F13-57305-T).
                                                   Opinion delivered by Justice Whitehill,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lang-Miers
                                                   participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating is
MODIFIED as follows:

      The section entitled “Attorney for State” is modified to show “Tommy Adams.”

       The section entitled “(5) While on community supervision, Defendant violated” is
modified to show “(5) While on community supervision, Defendant violated the terms and
conditions of community supervision as set out in the State’s October 23, 2014 motion to
adjudicate guilt.”

      As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



      Judgment entered March 27, 2015.



 




                                            ‐4‐